Exhibit 10.1
FORM OF

TENDER AND VOTING AGREEMENT
     This TENDER AND VOTING AGREEMENT (this “Agreement”) dated August 6, 2010,
is entered into between Nabors Industries Ltd., a Bermuda exempt company
(“Parent”), Diamond Acquisition Corp., a Delaware corporation and direct wholly
owned subsidiary of Parent (“Sub”), and the undersigned stockholders of the
Company (each a “Stockholder”), with respect to (a) the shares of common stock,
par value $0.01 per share (the “Shares”), of Superior Well Services, Inc., a
Delaware corporation (the “Company”), (b) all securities exchangeable,
exercisable or convertible into Shares and (c) any securities issued or
exchanged with respect to such Shares upon any recapitalization,
reclassification, merger, consolidation, spin-off, partial or complete
liquidation, stock dividend, split-up or combination of the securities of the
Company or upon any other change in the Company’s capital structure, in each
case whether now owned or hereafter acquired by the Stockholder (collectively,
the “Securities”).
W I T N E S S E T H:
     WHEREAS, Parent, Sub and the Company have entered into an Agreement and
Plan of Merger dated as of the date hereof (as the same may be amended or
supplemented, other than to lower the price to be paid in the Offer or Merger,
the “Merger Agreement”) pursuant to which Sub has agreed to make a cash tender
offer as described therein and thereafter merge with and into the Company (the
“Merger”) with the result that the Company becomes a wholly owned subsidiary of
Parent;
     WHEREAS, as of the date hereof, Stockholder is the record or beneficial
owner and has the power to dispose of the Securities set forth on Schedule I
hereto and has the power to vote, or cause to be voted, the Shares set forth
thereon, except as otherwise set forth on Schedule I;
     WHEREAS, Parent and Sub desire to enter into this Agreement in connection
with their efforts to consummate the acquisition of the Company; and
     WHEREAS, capitalized terms used in this Agreement and not defined have the
meaning given to such terms in the Merger Agreement.
     NOW, THEREFORE, in contemplation of the foregoing and in consideration of
the mutual agreements, covenants, representations and warranties contained
herein and intending to be legally bound hereby, the parties hereto agree as
follows:
ARTICLE I
CERTAIN COVENANTS
     1.1 Lock—Up. Subject to Section 1.5, except as contemplated by the Merger
Agreement, Stockholder hereby covenants and agrees that at any time prior to the
Termination Date, Stockholder will not (a) directly or indirectly, sell,
transfer, assign, pledge, hypothecate, tender, encumber or otherwise dispose of
or limit its right to vote in any manner any of the Securities, or agree to do
any of the foregoing, or (b) take any action which would have the effect

 



--------------------------------------------------------------------------------



 



of preventing or disabling Stockholder from performing its obligations under
this Agreement. Notwithstanding the foregoing, Stockholder may transfer any or
all of the Securities as follows: (i) in the case of a Stockholder that is an
entity, to any subsidiary, partner or member of Stockholder, and (ii) in the
case of an individual Stockholder, to Stockholder’s spouse, ancestors,
descendants or any trust for any of their benefits or to a charitable trust;
provided, however, that in any such case, prior to and as a condition to the
effectiveness of such transfer, (A) each person to which any of such Securities
or any interest in any of such Securities is or may be transferred (1) shall
have executed and delivered to Parent and Sub a counterpart to this Agreement
pursuant to which such person shall be bound by all of the terms and provisions
of this Agreement, and (2) shall have agreed in writing with Parent and Sub to
hold such Securities or interest in such Securities subject to all of the terms
and provisions of this Agreement, and (B) this Agreement shall be the legal,
valid and binding agreement of such person, enforceable against such person in
accordance with its terms.
     1.2 No Solicitation. Prior to the Termination Date, the Stockholder shall
not, directly or indirectly, take any action that the Company is prohibited from
taking pursuant to Section 6.5 of the Merger Agreement.
     1.3 Certain Events. This Agreement and the obligations hereunder will
attach to the Securities and will be binding upon any person to which legal or
beneficial ownership of any or all of the Securities passes, whether by
operation of Law or otherwise, including without limitation, Stockholder’s
successors or assigns. This Agreement and the obligations hereunder will also
attach to any additional Shares or other Securities of the Company issued to or
acquired by Stockholder.
     1.4 Grant of Proxy; Voting Agreement.
          (a) Stockholder has revoked or terminated any proxies, voting
agreements or similar arrangements previously given or entered into with respect
to the Securities and, during the period prior to the Termination Date, hereby
irrevocably appoints officers of Parent as proxy for Stockholder to vote the
Securities for Stockholder and in Stockholder’s name, place and stead, at any
annual, special or other meeting or action of the stockholders of the Company,
as applicable, or at any adjournment thereof or pursuant to any consent of the
stockholders of the Company, in lieu of a meeting or otherwise, whether before
or after the Acceptance Time, (i) for the adoption of the Merger Agreement and
the approval of Merger, and (ii) against any proposal regarding any other
Takeover Proposal. Parent hereby acknowledges that the proxy granted hereby
shall not be effective for any other purpose. The parties acknowledge and agree
that neither Parent, nor Parent’s successors, assigns, subsidiaries, divisions,
employees, officers, directors, stockholders, agents and affiliates shall owe
any duty to, whether in law or otherwise, or incur any liability of any kind
whatsoever, including without limitation, with respect to any and all claims,
losses, demands, causes of action, costs, expenses (including reasonable
attorney’s fees), and compensation of any kind or nature whatsoever to
Stockholder in connection with or as a result of any voting by officers of
Parent of the Securities subject to the irrevocable proxy hereby granted to
Parent at any annual, special or other meeting or action or the execution of any
consent of the stockholders of the Company for the purpose set forth herein.

2



--------------------------------------------------------------------------------



 



          (b) This irrevocable proxy shall not be terminated by any act of
Stockholder or by operation of law, whether by the death or incapacity of
Stockholder or by the occurrence of any other event or events (including,
without limiting the foregoing, the termination of any trust or estate for which
Stockholder is acting as a fiduciary or fiduciaries or the dissolution or
liquidation of any corporation or partnership). If prior to the Termination
Date, Stockholder should die or become incapacitated, or if any trust or estate
holding the Securities should be terminated, or if any corporation or
partnership holding the Securities should be dissolved or liquidated, or if any
other such similar event or events shall occur before the Termination Date,
certificates representing the Securities shall be delivered by or on behalf of
Stockholder in accordance with the terms and conditions of the Merger Agreement
and this Agreement, and actions taken by Parent hereunder shall be as valid as
if such death, incapacity, termination, dissolution, liquidation or other
similar event or events had not occurred, regardless of whether or not Parent
has received notice of such death, incapacity, termination, dissolution,
liquidation or other event.
     1.5 Tender of Securities. Stockholder agrees, in exchange for the
consideration described in the Merger Agreement, to (a) tender any Shares owned
of record by Stockholder or for which Stockholder has sole dispositive power
prior to the Offer Commencement Date to Sub in the Offer not later than five
(5) Business Days following the Offer Commencement Date, and (b) tender any
Shares acquired by Stockholder after the Offer Commencement Date to Sub in the
Offer not later than the earlier of (i) five (5) Business Days following the
acquisition of such Shares or (ii) the Acceptance Time, and Stockholder shall
not withdraw any Shares so tendered under clauses (a) and (b) above unless the
Offer is terminated or this Agreement shall have been terminated in accordance
with its terms; provided, however, that Stockholder shall not be required, for
purposes of this Agreement, to tender any Shares granted to such Stockholder
under a Company Benefit Plan which are unvested and subject to any risk of
forfeiture, and Stockholder shall not have any obligation under this Section 1.5
to tender such Stockholder’s Shares into the Offer if that tender could cause
such Stockholder to incur liability under Section 16(b) of the Exchange Act.
     1.6 Reliance By Parent. The Stockholder understands and acknowledges that
Parent is entering into the Merger Agreement in reliance upon the execution and
delivery of this Agreement by such Stockholder.
     1.7 Public Announcement. Stockholder shall consult with Parent before
issuing any press releases or otherwise making any public statements with
respect to the transactions contemplated herein and shall not issue any such
press release or make any such public statement without the approval of Parent,
except as may be required by Law, including any filings with the SEC pursuant to
the Exchange Act. This Section 1.7 shall terminate and be null and void upon the
earlier of (a) the Termination Date and (b) consummation of the Merger.
     1.8 Disclosure. Stockholder hereby authorizes Parent and Sub to publish and
disclose in any announcement or disclosure required by the SEC, the NYSE or
NASDAQ or any other national securities exchange and in the Offer Documents and,
if necessary, the Proxy Statement (including all documents and schedules filed
with the SEC in connection with either of the foregoing), Stockholder’s identity
and ownership of the Securities and the nature of Stockholder’s commitments,
arrangements and understandings under this Agreement. Parent and Sub hereby

3



--------------------------------------------------------------------------------



 



authorize Stockholder to make such disclosure or filings as may be required by
the SEC, the NYSE, the NASDAQ or any other national securities exchange.
ARTICLE II
REPRESENTATIONS AND WARRANTIES OF STOCKHOLDER
     Stockholder hereby represents and warrants to Parent and Sub, as of the
date hereof and as of the date Sub purchases Shares pursuant to the Offer, that:
     2.1 Ownership. As of the date hereof, Stockholder holds of record or
beneficially the Securities set forth on Schedule I, in each case, except as set
forth on Schedule I, free and clear of all liabilities, claims, liens, options,
proxies, charges, participations and encumbrances of any kind or character
whatsoever, other than those arising under the securities laws or under the
Company’s governance documents (collectively, “Liens”). At the time Sub
purchases Shares pursuant to the Offer, Stockholder will transfer and convey, or
cause to be transferred or conveyed, to Sub or its designee good and marketable
title to the Shares included in the Securities, free and clear of all Liens
created by or arising through Stockholder.
     2.2 Authorization. Stockholder has all requisite power and authority to
execute and deliver this Agreement and to consummate the transactions
contemplated hereby and has sole voting power and sole power of disposition,
with respect to the Securities with no restrictions on its voting rights or
rights of disposition pertaining thereto, except as set forth in the Securities
or pursuant to applicable community property Laws. Stockholder has duly executed
and delivered this Agreement and this Agreement is a legal, valid and binding
agreement of Stockholder, enforceable against Stockholder in accordance with its
terms, except to the extent enforceability may be limited by the effect of
applicable bankruptcy, reorganization, insolvency, moratorium or other Laws
affecting the enforcement of creditors’ rights generally and the effect of
general principles of equity, regardless of whether such enforceability is
considered in a proceeding at Law or in equity. If the Stockholder is married
and the Securities constitute community property, this Agreement has been duly
authorized, executed and delivered by the Stockholder’s spouse, and this
Agreement is a legal, valid and binding agreement of the Stockholder’s spouse,
enforceable against the Stockholder’s spouse in accordance with its terms,
except to the extent enforceability may be limited by the effect of applicable
bankruptcy, reorganization, insolvency, moratorium or other Laws affecting the
enforcement of creditors’ rights generally and the effect of general principles
of equity, regardless of whether such enforceability is considered in a
proceeding at Law or in equity.
     2.3 No Violation. Neither the execution and delivery of this Agreement nor
the consummation of the transactions contemplated hereby will (a) require
Stockholder to file or register with, or obtain any permit, authorization,
consent or approval of, any governmental agency, authority, administrative or
regulatory body, court or other tribunal, foreign or domestic, or any other
entity other than filings with the SEC pursuant to the Exchange Act, or
(b) violate, or cause a breach of or default under, or conflict with any
contract, agreement or understanding, any Law binding upon Stockholder, except
for such violations, breaches, defaults or conflicts which are not, individually
or in the aggregate, reasonably likely to have an adverse effect on
Stockholder’s ability to satisfy its obligations under this Agreement. As of the
date hereof, no

4



--------------------------------------------------------------------------------



 



proceedings are pending which, if adversely determined, will have an adverse
effect on Stockholder’s ability to vote or dispose of any of the Securities.
     2.4 Stockholder Has Adequate Information. Stockholder is a sophisticated
seller with respect to the Securities and has adequate information concerning
the business and financial condition of the Company to make an informed decision
regarding the sale of the Securities and has independently and without reliance
upon either Sub or Parent and based on such information as Stockholder has
deemed appropriate, made its own analysis and decision to enter into this
Agreement. Stockholder acknowledges that neither Sub nor Parent has made and
neither makes any representation or warranty, whether express or implied, of any
kind or character except as expressly set forth in this Agreement. Stockholder
acknowledges that the agreements contained herein with respect to the Securities
held by Stockholder are irrevocable (prior to the Termination Date), and that
Stockholder shall have no recourse to the Securities, Parent or Sub, except with
respect to breaches of representations, warranties, covenants and agreements
expressly set forth in this Agreement.
     2.5 No Setoff. Stockholder has no liability or obligation related to or in
connection with the Securities other than the obligations to Parent and Sub as
set forth in this Agreement.
     2.6 No Amounts Payable to Stockholder. Except as disclosed in the Merger
Agreement, there are no amounts due or payable by the Company or any of its
Subsidiaries to Stockholder or any of its affiliates or associates in connection
with the transactions contemplated by the Merger Agreement or this Agreement or
otherwise (other than any payments required under the Merger Agreement solely in
exchange for equity securities of the Company or payments, if any, to be made
pursuant to Company Benefit Plans disclosed in the Company Disclosure Letter).
ARTICLE III
REPRESENTATIONS AND WARRANTIES OF PARENT AND SUB
     Parent and Sub hereby represent and warrant to Stockholder, as of the date
hereof that:
     3.1 Authorization. Parent and Sub have all requisite corporate power and
authority to execute and deliver this Agreement and to consummate the
transactions contemplated hereby. Parent and Sub have duly executed and
delivered this Agreement and this Agreement is a legal, valid and binding
agreement of each of Parent and Sub, enforceable against each of Parent and Sub
in accordance with its terms, except to the extent enforceability may be limited
by the effect of applicable bankruptcy, reorganization, insolvency, moratorium
or other Laws affecting the enforcement of creditors’ rights generally and the
effect of general principles of equity, regardless of whether such
enforceability is considered in a proceeding at Law or in equity.
     3.2 No Violation. Neither the execution and delivery of this Agreement nor
the consummation of the transactions contemplated hereby will (a) require Parent
or Sub to file or register with, or obtain any permit, authorization, consent or
approval of, any governmental agency, authority, administrative or regulatory
body, court or other tribunal, foreign or domestic, or any other entity other
than filings with the SEC pursuant to the Exchange Act or pursuant to

5



--------------------------------------------------------------------------------



 



the HSR Act, or (b) violate, cause a breach of or default under, or conflict
with any contract, agreement or understanding, any Law binding upon Parent or
Sub, except for such violations, breaches, defaults or conflicts which are not,
individually or in the aggregate, reasonably likely to have an adverse effect on
Parent’s or Sub’s ability to satisfy its obligations under this Agreement. As of
the date hereof, no proceedings are pending which, if adversely determined, will
have an adverse effect on Parent’s or Sub’s ability to vote or dispose of any of
the Securities.
ARTICLE IV
SURVIVAL OF REPRESENTATIONS AND WARRANTIES
     The respective representations and warranties of Stockholder, Parent and
Sub contained herein shall not be deemed waived or otherwise affected by any
investigation made by the other party hereto. All representations and warranties
shall terminate on the Termination Date.
ARTICLE V
SPECIFIC PERFORMANCE
     Stockholder acknowledges that Sub and Parent will be irreparably harmed and
that there will be no adequate remedy at law for a violation of any of the
covenants or agreements of Stockholder which are contained in this Agreement. It
is accordingly agreed that, in addition to any other remedies which may be
available to Sub and Parent upon the breach by Stockholder of such covenants and
agreements, Sub and Parent shall have the right to obtain injunctive relief to
restrain any breach or threatened breach of such covenants or agreements or
otherwise to obtain specific performance of any of such covenants or agreements.
ARTICLE VI
MISCELLANEOUS
     6.1 Termination Date. This Agreement and all obligations hereunder shall
terminate upon the earlier of (a) the Effective Time, (b) the Walk-Away Date,
(c) the date of any modification, waiver or amendment to the Merger Agreement in
a manner that reduces the Offer Price and (d) the termination of the Merger
Agreement pursuant to Section 8.1 thereof (the earliest of (a), (b), (c) and
(d), the “Termination Date”). Upon termination of this Agreement, no party shall
have any further obligations or liabilities under this Agreement; provided,
however, that (i) nothing set forth in this Section 6.1 shall relieve any party
from liability for any willful breach of this Agreement prior to termination
hereof, and (ii) the provisions of this Article VI shall survive any termination
of this Agreement.
     6.2 Capacity as a Stockholder; Fiduciary Duties. Notwithstanding anything
in this Agreement to the contrary: (a) the Stockholder makes no agreement or
understanding herein in any capacity other than in the Stockholder’s capacity as
a record holder and beneficial owner of Securities, and makes no agreement or
understanding in such Stockholder’s capacity as a director, officer or employee
of the Company or any of its Subsidiaries or in such Stockholder’s capacity as a
trustee or fiduciary of any employee benefit plan or trust, and (b) nothing
herein

6



--------------------------------------------------------------------------------



 



will be construed to limit or affect any action or inaction by the Stockholder
serving on the Company Board of Directors or on the board of directors of any
Company Subsidiary or as an officer or fiduciary of the Company, any Company
Subsidiary or any employee benefit plan or trust, acting in such person’s
capacity as a director, officer, trustee and/or fiduciary.
     6.3 Appraisal Rights. Each Stockholder hereby waives, and agrees not to
exercise or assert, any appraisal rights under Section 262 of the DGCL in
connection with the Merger.
     6.4 Additional Shares; Adjustments. If, after the date hereof, the
Stockholder acquires beneficial or record ownership of any additional Shares
(any such shares, “Additional Shares”), including, without limitation, upon
exercise of any option, warrant or right to acquire shares of capital stock of
the Company or any other Equity Right of the Company, or through any stock
dividend or stock split, the provisions of this Agreement applicable to the
Shares shall thereafter be applicable to such Additional Shares as if such
Additional Shares had been Shares as of the date hereof. The provisions of the
immediately preceding sentence shall be effective with respect to Additional
Shares without action by any person or entity immediately upon the acquisition
by the Stockholder of beneficial ownership of such Additional Shares.
     6.5 Expenses. Each of the parties hereto shall pay its own expenses
incurred in connection with this Agreement. Each of the parties hereto warrants
and covenants to the others that it will bear all claims for brokerage fees
attributable to action taken by it.
     6.6 Binding Effect. This Agreement shall be binding upon and inure to the
benefit of and be enforceable by the parties hereto and their respective
representatives and permitted successors and assigns.
     6.7 Entire Agreement; No Third Party Beneficiaries. This Agreement contains
the entire understanding of the parties and supersedes all prior agreements and
understandings between the parties with respect to its subject matter. This
Agreement may be amended only by a written instrument duly executed by the
parties hereto. This Agreement is not intended to and shall not confer upon any
Person other than the parties hereto any rights or remedies hereunder.
     6.8 Headings. The headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement.
     6.9 Assignment. Without limitation to Section 1.1, this Agreement shall be
binding upon and inure to the benefit of the parties named herein and their
respective successors and permitted assigns. No party may assign either this
Agreement or any of its rights, interests, or obligations hereunder without the
prior written approval of the other parties; provided, however, that each of
Parent and Sub may freely assign its rights to another direct or indirect wholly
owned subsidiary of Parent or Sub without such prior written approval but no
such assignment shall relieve Parent or Sub of any of its obligations hereunder
or require additional approvals of third parties. Any purported assignment
requiring consent without such consent shall be void.
     6.10 Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be an original, but each of which together
shall constitute one and the same Agreement.

7



--------------------------------------------------------------------------------



 



     6.11 Notices. Any notice or other communication required or permitted
hereunder shall be in writing and shall be deemed given when delivered in
person, by overnight courier, by facsimile transmission (with receipt confirmed
by telephone or by automatic transmission report), or five (5) Business Days
after being sent by registered or certified mail (postage prepaid, return
receipt requested), as follows:
          (a)     if to Parent or Sub, to:
Nabors Corporate Services, Inc.
515 W. Greens Road, Suite 1200
Houston, Texas 77067
Attn: General Counsel
Facsimile: (281) 775-4319
with a copy to:
Milbank, Tweed, Hadley & McCloy LLP
One Chase Manhattan Plaza
New York, NY 10005
Attn: Charles J. Conroy, Esq.
Facsimile: (212) 822-5671
          (b)     If to Stockholder, to the addresses indicated on Schedule I
hereto.
Any party may by notice given in accordance with this Section 6.11 to the other
parties to designate updated information for notices hereunder.
     6.12 Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the Laws of the State of Delaware, without regard to
its principles of conflicts of Laws.
     6.13 Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any Law or public policy, all
other terms and provisions of this Agreement shall nevertheless remain in full
force and effect so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner materially adverse to any
Party. Notwithstanding the foregoing, upon such determination that any term or
other provision is invalid, illegal or incapable of being enforced, the parties
hereto shall negotiate in good faith to modify this Agreement so as to effect
the original intent of the parties herto as closely as possible in an acceptable
manner in order that the transactions contemplated hereby are consummated as
originally contemplated to the greatest extent possible.
     6.14 Further Assurances. From time to time, at Parent’s request and without
further consideration, Stockholder shall execute and deliver to Parent such
documents and take such action as Parent may reasonably request in order to
consummate more effectively the transactions contemplated hereby and to vest in
Parent good, valid and marketable title to the Securities, including, but not
limited to, using its best efforts to cause the appropriate transfer agent or
registrar to transfer of record the Securities.

8



--------------------------------------------------------------------------------



 



     6.15 Remedies Not Exclusive. All rights, powers and remedies provided under
this Agreement or otherwise available in respect hereof at law or in equity will
be cumulative and not alternative, and the exercise of any thereof by either
party will not preclude the simultaneous or later exercise of any other such
right, power or remedy by such party.
     6.16 Waiver of Jury Trial. EACH PARTY HERETO IRREVOCABLY WAIVES ANY AND ALL
RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATED TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.
     6.17 No Agreement Until Executed. Irrespective of negotiations among the
parties or the exchanging of drafts of this Agreement, this Agreement shall not
constitute or be deemed to evidence a contract, agreement, arrangement or
understanding between the parties hereto unless and until (a) the Company Board
of Directors has adopted and approved, for purposes of any applicable
anti-takeover laws and regulations, and any applicable provision of the
Company’s certificate of incorporation, the possible acquisition of the Shares
by Parent and Sub pursuant to the Merger Agreement, (b) the Merger Agreement is
executed by all parties thereto and (c) this Agreement is executed by all
parties hereto.
[The rest of this page has intentionally been left blank]

9



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Parent, Sub and Stockholder have caused this Agreement
to be duly executed as of the day and year first above written.

            NABORS INDUSTRIES LTD.
      By:           Name:         Title:         DIAMOND ACQUISITION CORP.
      By:           Name:         Title:      

[Signature page to Tender and Voting Agreement]

 



--------------------------------------------------------------------------------



 



         
 
  STOCKHOLDER:    
 
       
 
 
 
Name:    

[Signature page to Tender and Voting Agreement]

 



--------------------------------------------------------------------------------



 



Schedule I
To the Tender and Voting Agreement

1.   Securities held by Stockholder:

                  Common Stock   Restricted Shares       Vested     Unvested  
 
               
 
               

2.   Address to which notices or other communications are to be sent in
accordance with Section 6.11 of this Agreement:

         
 
      Stockholder:

 
       
 
       
 
                                                                      
                    
 
                                Telephone:
                                        
 
                                 Facsimile:
                                        

 